El Juez Asociado Señor Wolf,
emitió la opinión del tribunal*.
La dificultad fundamental en este caso fué que la Plaza Provision Co. en vez de demandar a un supuesto deudor por su verdadero nombre, instituyó el procedimiento en la corte-municipal contra el Colmado Santa Teresita. Se embarga-ron bienes y B. Vasaldúa & Co. intervino para recobrar los-mismos. La corte municipal resolvió que había habido una comparecencia y en su consecuencia una renuncia de falta de* *939jurisdicción, o una sumisión. No se desprendía claramente que B. Yasaldúa & Co. fuera la persona jurídica que hacía negocios bajo el nombre’de Colmado Santa ¡Teresita. La cuantía envuelta era unos $100.
B. Yasaldúa & Co. obtuvo un auto de certiorari de la corte de distrito. Ésta posteriormente anuló el auto expedido sustancialmente por los mismos motivos que lo había hecho la corte municipal. Entonces se apeló para ante este tribunal.
No trataremos de decidir si la corte municipal adquirió . jurisdicción. Es evidente que con habérsele hecho parte en la demanda incoada por la Plaza Provision Co., B. Yasaldúa & Co. pudo haber apelado. En su consecuencia, aunque es-taba envuelta la cuestión de jurisdicción, el auto de certiorari en el ejercicio de una sana discreción debió haberse denegado o anularse el auto expedido, toda vez que procedía una ape-lación.

Debe confirmarse la sentencia.